Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art does not teach “…a first light source unit including at least one first light emitting element electrically connected between a first split electrode and a second power supply; a second light source unit including at least one second light emitting element electrically connected between a second split electrode and the second power supply; a driving-current generator including a first transistor electrically connected between a first power supply and the first light source unit and second light source unit, the driving-current generator generating a driving current corresponding to a first data signal applied to a first data line; a first switching unit including a first switching element electrically connected between the driving-current generator and the first light source unit; and a second switching unit including a second switching element electrically connected between the driving-current generator and the second light source unit , the second switching unit controlling an electrical connection between the first transistor and the second light source unit in response to a second data signal applied to a second data line.”
Regarding claims 9-17, the prior art does not teach “…a timing controller that outputs first data corresponding to image data, and second data corresponding to a gray-scale level of the image data; a data driver that generates first data signals and second data signals corresponding to the first data and the second data, respectively, and that outputs the first data signals and the second data signals to a first data line and a second data line, respectively; and at least one pixel electrically connected to the first data line and the second data line, wherein the at least one pixel comprises: a first light source unit including at least one first light emitting element electrically connected between a first split electrode and a second power supply; a second light source unit including at least one second light emitting element electrically connected between a second split electrode and the second power supply; a driving-current generator including a first transistor electrically connected between a first power supply and the first light source unit and the second light source unit, the driving-current generator generating a driving current corresponding to the first data signal; a first switching unit including a first switching element electrically connected between the driving-current generator and the first light source unit; and a second switching unit including a second switching element electrically connected between the driving-current generator and the second light source unit , the second switching unit controlling an electrical connection between the first transistor and the second light source unit in response to the second data signal.”
Regarding claims 18-20, the prior art does not teach “…generating first data corresponding to image data; comparing the image data with a reference gray-scale value, and generating second data corresponding to a compared result of the image data and the reference gray-scale value; generating first data signals and second data signals corresponding to the first data and the second data, respectively, and supplying the first data signals and the second data signals to a pixel; generating a driving current corresponding to the first data signal and driving a light source unit of the pixel by the driving current, wherein light emitting elements forming the light source unit of the pixel are selectively driven in response to the second data signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen [9,293,083], Taguchi [2017/0188469], Cho et. al. [2014/0346475], Hong et. al. [2013/0135324], Tanaka et. al. [2013/0063499], Lee [2010/0265235].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/               Primary Examiner, Art Unit 2625